871 F.2d 1097
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Lloyd R. McNALLY, Petitioner,v.DEPARTMENT OF TRANSPORTATION, Respondent.
No. 89-3036.
United States Court of Appeals, Federal Circuit.
March 14, 1989.

Before MARKEY, Chief Judge, and EDWARD S. SMITH and MAYER, Circuit Judges.
PER CURIAM.


1
The Merit Systems Protection Board (board), in an opinion and order, docket No. DE07528710257, dismissed Lloyd R. McNally's petition for review of the board's initial decision, dated June 16, 1987, as untimely filed without good cause shown.  We have considered the record and the arguments presented on appeal.  On the basis of its opinion, the order of the board, dated October 5, 1988, is affirmed.